DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: in line 9 the phrase “of on” appears to be a clerical error. For purposes of examination, examiner reads it as “of”, similar to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fangde (CN 206818630 U) in view of Ban et al (United States Patent Application Publication 20050159842).
As to claim 1, Fangde teaches a detecting apparatus configured to detect variations and defects in a workpiece from a plurality of positions, the detecting apparatus comprising:
 	a frame (Figure 2, the framework);
 	a loading member positioned on the frame and configured to load and fix the workpiece (Figure 7, element 12);
 	While Fangde teaches a camera, Fangde does not teach a robot positioned on the frame and above the loading member; an image capturing mechanism fixed on the robot; a controller electrically connected to the image capturing mechanism and the robot, wherein the controller controls the robot to drive the image capturing mechanism to move or rotate to reposition the image capturing mechanism to a plurality of preset angles for inspection of the workpiece, and controls the image capturing mechanism to capture images of the workpiece at each position to be inspected and transmit the images to the controller, the controller further processes the images to identify and assess the surface of the workpiece according to the images of the workpiece.
 	However, it is known in the art as taught by Ban. Ban teaches a robot positioned [on the frame and] above the loading member (Figure 2, manipulator 1a is above the object 30). It would have been obvious to one of ordinary skill in the art at the time of filing to have a robot positioned [on the frame and] above the loading member, in order to more efficiently take clear images. While Ban does not teach the manipulator is on the frame, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the frame and robot arm connected, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP In re Japikse, 86 USPQ 70. Arranging the manipulator to be attached to the sample would be done in order to insure a clear picture (i.e. eliminate relative motion between them).
  	Ban teaches an image capturing mechanism fixed on the robot (Figure 2, camera 4). It would have been obvious to one of ordinary skill in the art at the time of filing to have an image capturing mechanism fixed on the robot, in order to enable triangulation calculations.
 	Ban teaches a controller electrically connected to the image capturing mechanism and the robot (Figure 2, processing unit 2), wherein the controller controls the robot to drive the image capturing mechanism to move or rotate to reposition the image capturing mechanism to a plurality of preset angles for inspection of the workpiece (paragraph 0015, Figure 8, also see paragraph 0093), and controls the image capturing mechanism to capture images of the workpiece at each position to be inspected and transmit the images to the controller (paragraph 0015, Figure 10), the controller further processes the images to identify and assess the surface of the workpiece according to the images of the workpiece (Figure 10, step T15). It would have been obvious to one of ordinary skill in the art at the time of filing to have a controller electrically connected to the image capturing mechanism and the robot, wherein the controller controls the robot to drive the image capturing mechanism to move or rotate to reposition the image capturing mechanism to a plurality of preset angles for inspection of the workpiece, and control the image capturing mechanism to capture images of the workpiece at each position to be inspected and transmit the images to the controller, the controller further processes the images to identify and assess the surface of the workpiece according to the images of the workpiece, in order to improve machine performance.
As to claim 3, Fangde in view of Ban teaches everything claimed, as applied above in claim 1, in addition Fangde teaches a transporting mechanism positioned on the frame and electronically connected to the controller (Figure 5, element 4); and a jacking mechanism positioned on the frame and electronically connected to the controller (Figure 5, elements 9, 10, see Figure 7; wherein the loading member is positioned on the transporting mechanism, the jacking mechanism is positioned below the loading member, the transporting mechanism transports the loading member to a point below a detection position, the jacking mechanism passes through the transporting mechanism and lifting the loading member up to the detection position (Fangde “Embodiment” 3rd through 5th paragraphs).
As to claim 11, Fangde teaches a detecting apparatus configured to detect variations and defects in a workpiece from a plurality of positions, the detecting apparatus comprising:
 	a frame (Figure 2, the framework);
 	a loading member positioned on the frame for loading the workpiece (Figure 7, element 12);
 	While Fangde teaches a camera, Fangde does not teach a robot positioned on the frame and above the loading member; an image capturing mechanism fixed on the robot; a controller electrically connected to the image capturing mechanism and the robot, wherein the controller controls the robot to drive the image capturing mechanism to move or rotate to reposition the image capturing mechanism to a plurality of preset angles aligned for inspection of the workpiece, and controls the image capturing mechanism to capture images of the workpiece at each position to be inspected and transmit the images to the controller, the controller further processes the images to identify and assess the surface of the workpiece according to the images of the workpiece.
 	However, it is known in the art as taught by Ban. Ban teaches a robot positioned [on the frame and] above the loading member (Figure 2, manipulator 1a is above the object 30). It would have been obvious to one of ordinary skill in the art at the time of filing to have a robot positioned [on the frame and] above the loading member, in order to more efficiently take clear images. While Ban does not teach the manipulator is on the frame, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the frame and robot arm connected, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Arranging the manipulator to be attached to the sample would be done in order to insure a clear picture (i.e. eliminate relative motion between them).
  	Ban teaches an image capturing mechanism fixed on the robot (Figure 2, camera 4). It would have been obvious to one of ordinary skill in the art at the time of filing to have an image capturing mechanism fixed on the robot, in order to enable triangulation calculations.
 	Ban teaches a controller electrically connected to the image capturing mechanism and the robot (Figure 2, processing unit 2), wherein the controller controls the robot to drive the image capturing mechanism to move or rotate to reposition the image capturing mechanism to a plurality of preset angles aligned for inspection of the workpiece (paragraph 0015, Figure 8, also see paragraph 0093), and controls the image capturing mechanism to capture images of the workpiece at each position to be inspected and transmit the images to the controller (paragraph 0015, Figure 10), the controller further processes the images to identify and assess the surface of the workpiece according to the images of the workpiece (Figure 10, step T15). It would have been obvious to one of ordinary skill in the art at the time of filing to have a controller electrically connected to the image capturing mechanism and the robot, wherein the controller controls the robot to drive the image capturing mechanism to move or rotate to reposition the image capturing mechanism to a plurality of preset angles aligned for inspection of the workpiece, and control the image capturing mechanism to capture images of the workpiece at each position to be inspected and transmit the images to the controller, the controller further processes the images to identify and assess the surface of the workpiece according to the images of the workpiece, in order to improve machine performance.
As to claim 13, Fangde in view of Ban teaches everything claimed, as applied above in claim 11, in addition Fangde teaches a transporting mechanism positioned on the frame and electronically connected to the controller (Figure 5, element 4); and a jacking mechanism positioned on the frame and electronically connected to the controller (Figure 5, elements 9, 10, see Figure 7; wherein the loading member is positioned on the transporting mechanism, the jacking mechanism is positioned below the loading member, the transporting mechanism transports the loading member to a point below a detection position, the jacking mechanism passes through the transporting mechanism and lifting the loading member up to the detection position (Fangde “Embodiment” 3rd through 5th paragraphs).
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fangde in view of Ban, and further in view of Haugen et al (United States Patent Application Publication 20140198185).
As to claim 2, Fangde in view of Ban teaches everything claimed, as applied above in claim 1, in addition Ban teaches the image capturing mechanism comprises a connecting bracket (Figure 2, the bar that holds the camera 4 to the arm 1a), an industrial camera (Figure 2, element 4), a lens (paragraph 0015), wherein the connecting bracket is positioned at the end of the robot (Figure 4, the horizontal bar between elements 4 and 1a). It would have been obvious to one of ordinary skill in the art at the time of filing to have the image capturing mechanism comprises a connecting bracket, an industrial camera, a lens, wherein the connecting bracket is positioned at the end of the robot, in order to increase flexibility in the machine capabilities.
 	Fangde in view of Ban does not teach an annular light source, wherein the industrial camera and the annular light source are positioned on the connecting bracket, the annular light source is positioned on a side of the industrial camera that faces the loading member, the lens is positioned on the industrial camera and positioned between the industrial camera and the annular light source. However, it is known in the art as taught by Haugen. Haugen teaches an [annular] light source (Figure 5, element 62, and see below), and while Haugen does not teach the claimed relative positions, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to (discuss how the parts are rearranged), since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts” and MPEP 2144.05(II) “Routine Optimization”. In re Japikse, 86 USPQ 70. Rearranging the various elements would be done in order to improve machine performance and optimize data collection.
 	While Haugen does not explicitly teach an annular light source, Haugen teaches a light source with an adjustable pattern projection source (Figure 2, element 12, paragraph 0022) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a round pattern(i.e. an annular light source) instead of a square one since the examiner takes official notice of the equivalence of a round light source and an adjustable light source for their use in the art and the selection of any of these known equivalents would be within the level of one of ordinary skill in the art. See MPEP 2144.06. Using a round patter would be done in order to allow for rotationally concentric reflection studies.
As to claim 12, Fangde in view of Ban teaches everything claimed, as applied above in claim 11, in addition Ban teaches the image capturing mechanism comprises a connecting bracket (Figure 2, the bar that holds the camera 4 to the arm 1a), an industrial camera (Figure 2, element 4), a lens (paragraph 0015), wherein the connecting bracket is positioned at the end of the robot (Figure 4, the horizontal bar between elements 4 and 1a). It would have been obvious to one of ordinary skill in the art at the time of filing to have the image capturing mechanism comprises a connecting bracket, an industrial camera, a lens, wherein the connecting bracket is positioned at the end of the robot, in order to increase flexibility in the machine capabilities.
 	Fangde in view of Ban does not teach an annular light source, wherein the industrial camera and the annular light source are positioned on the connecting bracket, the annular light source is positioned on a side of the industrial camera that faces the loading member, the lens is positioned on the industrial camera and positioned between the industrial camera and the annular light source. However, it is known in the art as taught by Haugen. Haugen teaches an [annular] light source (Figure 5, element 62, and see below), and while Haugen does not teach the claimed relative positions, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to (discuss how the parts are rearranged), since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts” and MPEP 2144.05(II) “Routine Optimization”. In re Japikse, 86 USPQ 70. Rearranging the various elements would be done in order to improve machine performance and optimize data collection.
 	While Haugen does not explicitly teach an annular light source, Haugen teaches a light source with an adjustable pattern projection source (Figure 2, element 12, paragraph 0022) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a round pattern(i.e. an annular light source) instead of a square one since the examiner takes official notice of the equivalence of a round light source and an adjustable light source for their use in the art and the selection of any of these known equivalents would be within the level of one of ordinary skill in the art. See MPEP 2144.06. Using a round patter would be done in order to allow for rotationally concentric reflection studies.
Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fangde in view of Ban, and further in view of Sakurai (United States Patent 5113995).
As to claim 4, Fangde in view of Ban teaches everything claimed, as applied above in claim 3, in addition Fangde teaches a blocking mechanism electrically connected to the controller (Figure 9, element 18, “Embodiment” paragraph 13, also Claim 8); and wherein the blocking mechanism is positioned on the transporting mechanism (see Figure 9), the blocking mechanism is configured to block the loading member on the transporting mechanism (see “Embodiment” paragraph 13, also claim 8 for descriptions of its purpose).
 	Fangde in view of Ban does not teach two detecting units electrically connected to the controller; wherein the detecting unit are positioned on the transporting mechanism, the two detecting units are positioned at ends of the transporting mechanism to detect and report loading and unloading of the workpiece. However, it is known in the art as taught by Sakurai. Sakurai teaches a detecting unit electrically connected to the controller (Figure 5A, element K4 is a proximity sensor); wherein the detecting unit are positioned on the transporting mechanism (Figure 5A), the detecting unit is positioned to detect and report loading and unloading of the workpiece (column 4, line 65 – column 5, line 11).
 	While Sakurai does not teach two detecting units, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have more, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI(B). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Adding more detectors would be done in order to insure accurate detection.
 	Sakurai does not explicitly teach the detecting unit is positioned at ends of the transporting mechanism. However, Sakurai discloses the claimed invention except for the claimed location of the sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place sensors at any desired location, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Rearranging the sensor location would be done in order to insure an accurate reading at the desired location.
As to claim 5, Fangde in view of Ban in view of Sakurai teaches everything claimed, as applied above in claim 4, in addition Fangde teaches the blocking mechanism comprises a main body and an output shaft (Figure 9, also Figure 3).
 	Additionally, Ban teaches the main body is electrically connected to controller (Figure 2 the various elements are connected), when the detecting unit detects the loading of the workpiece, the controller controls the main body to extend out of the output shaft to block the loading member on the transporting mechanism (“Embodiment” paragraphs 12-13). It would have been obvious to one of ordinary skill in the art at the time of filing to have the main body be electrically connected to controller, when the detecting unit detects the loading of the workpiece, the controller controls the main body to extend out of the output shaft to block the loading member on the transporting mechanism, in order to improve machine performance.
As to claim 6, Fangde in view of Ban in view of Sakurai teaches everything claimed, as applied above in claim 5, in addition Ban teaches the blocking mechanism is a cylinder (“Embodiment” paragraph 13). It would have been obvious to one of ordinary skill in the art at the time of filing to have the blocking mechanism be a cylinder, in order to improve machine performance.
 	 Ban does not teach the blocking mechanism is electrically powered. However, Ban teaches it can be controlled to move (“Embodiment paragraph 13) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an electrical control since the examiner takes official notice of the equivalence of electrical control systems and e.g. hydraulic ones for their use in the art and the selection of any of these known equivalents would be within the level of one of ordinary skill in the art. See MPEP 2144.06. Using an electrical control system would be done in order to take advantage of the simplicity of electrical systems.
As to claim 14, Fangde in view of Ban teaches everything claimed, as applied above in claim 13, in addition Fangde teaches a blocking mechanism electrically connected to the controller (Figure 9, element 18, “Embodiment” paragraph 13, also Claim 8); and wherein the blocking mechanism is positioned on the transporting mechanism (see Figure 9), the blocking mechanism is configured to block the loading member on the transporting mechanism (see “Embodiment” paragraph 13, also claim 8 for descriptions of its purpose).
 	Fangde in view of Ban does not teach two detecting units electrically connected to the controller; wherein the detecting unit are positioned on the transporting mechanism, the two detecting units are positioned at ends of the transporting mechanism to detect and report loading and unloading of the workpiece. However, it is known in the art as taught by Sakurai. Sakurai teaches a detecting unit electrically connected to the controller (Figure 5A, element K4 is a proximity sensor); wherein the detecting unit are positioned on the transporting mechanism (Figure 5A), the detecting unit is positioned to detect and report loading and unloading of the workpiece (column 4, line 65 – column 5, line 11).
 	While Sakurai does not teach two detecting units, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have more, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI(B). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Adding more detectors would be done in order to insure accurate detection.
 	Sakurai does not explicitly teach the detecting unit is positioned at ends of the transporting mechanism. However, Sakurai discloses the claimed invention except for the claimed location of the sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place sensors at any desired location, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Rearranging the sensor location would be done in order to insure an accurate reading at the desired location.
As to claim 15, Fangde in view of Ban in view of Sakurai teaches everything claimed, as applied above in claim 14, in addition Fangde teaches the blocking mechanism comprises a main body and an output shaft (Figure 9, also Figure 3).
 	Additionally, Ban teaches the main body is electrically connected to controller (Figure 2 the various elements are connected), when the detecting unit detects the loading of the workpiece, the controller controls the main body to extend out of the output shaft to block the loading member on the transporting mechanism (“Embodiment” paragraphs 12-13). It would have been obvious to one of ordinary skill in the art at the time of filing to have the main body be electrically connected to controller, when the detecting unit detects the loading of the workpiece, the controller controls the main body to extend out of the output shaft to block the loading member on the transporting mechanism, in order to improve machine performance.
As to claim 16, Fangde in view of Ban in view of Sakurai teaches everything claimed, as applied above in claim 15, in addition Ban teaches the blocking mechanism is a cylinder (“Embodiment” paragraph 13). It would have been obvious to one of ordinary skill in the art at the time of filing to have the blocking mechanism be a cylinder, in order to improve machine performance.
 	 Ban does not teach the blocking mechanism is electrically powered. However, Ban teaches it can be controlled to move (“Embodiment paragraph 13) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an electrical control since the examiner takes official notice of the equivalence of electrical control systems and e.g. hydraulic ones for their use in the art and the selection of any of these known equivalents would be within the level of one of ordinary skill in the art. See MPEP 2144.06. Using an electrical control system would be done in order to take advantage of the simplicity of electrical systems.
Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 7 & 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a jacking mechanism, wherein the jacking mechanism comprises a supporting member, a driving member, a seat plate, and a plurality of poles, the supporting member is positioned on the frame, the jacking drive member is positioned on the supporting member, the seat plate is coupled to the driving member and is positioned on a side of the driving member that faces the loading member, one end of each pole is positioned on the seat plate, and the other end of each pole is free, the driving member is electrically connected to the controller , the controller controls the driving member to drive the seat plate and the plurality of poles to move to make the plurality of poles to drive the loading member to the detection position, in combination with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877